DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Guise (Reg. No. 46,748) on 02/10/2021. Please cancel claims 3 and 4, the application has been amended as follows:
Claim 1. (Currently Amended)   A radio communication system in which a master node collects data acquired by a plurality of sensor nodes, wherein                 the master node comprises an information requester configured to transmit, to the plurality of sensor nodes, a data transmission request including held data information that is information related to data already held by the master node, and                 a sensor node comprises a transmitter configured to transmit, to the master node, data not held by the master node on the basis of the held data information, and a transferer configured to transfer the data transmission request to another sensor node,                wherein the data transmission request includes information representing a hop count from the master node, and the transferer transfers the data transmission request after incrementing the hop count, and                 wherein the transferer does not transfer the data transmission request when the received data transmission request is the same as a previously received data transmission request  and the hop count included in the data transmission request is greater than the hop count included in the previously received data transmission request .
Claim 2. (Original)   The radio communication system according to claim 1, wherein when the transmitter has transmitted the data to the master node, the transferer reflects the transmitted data in the held data information and then transfers the resulting held data information.
Claims 3 and 4.    Canceled
Claim 5. (Original)   The radio communication system according to claim 1, wherein the held data information indicates a Bloom filter for verifying that the target data is data not held by the master node.
Claim 6. (Original)   The radio communication system according to claim 5, wherein the transferer adds, to the Bloom filter, an identifier of the data transmitted to the master node.
Claim 7. (Original)    The radio communication system according to claim 1, wherein the master node and the sensor node each transfer the data by segment routing, and the held data information is transmitted while stored in a segment routing header.
Claim 8. (Currently Amended)   A radio communication method performed by a radio communication system in which a master node collects data acquired by a plurality of sensor nodes, wherein                 the master node performs transmitting, to the plurality of sensor nodes, a data transmission request including held data information that is information related to data already held by the master node, and
                a sensor node, performs transmitting to the master node, data not held by the master node on the basis of the held data information, and comprises a transferer for transferring the data transmission request to another sensor node, 	wherein the data transmission request includes information representing a hop count from the master node, and the transferer transfers the data transmission request after incrementing the hop count, and wherein the transferer does not transfer the data transmission request when the received data transmission request is the same as a previously received data transmission request the previously received data transmission request .
Allowable Subject Matter
Claims 1-2 and 5-8 are allowed and claims 3 and 4 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 8 are allowed because a comprehensive search of prior arts failed to disclose explicitly the limitations of:
“…the master node performs transmitting, to the plurality of sensor nodes, a data transmission request including held data information that is information related to data already held by the master node, and a sensor node, performs transmitting to the master node, data not held by the master node on the basis of the held data information, and comprises a transferer for transferring the data transmission request to another sensor node, wherein the data transmission request includes information representing a hop count from the master node, and the transferer transfers the data transmission request after incrementing the hop count, and wherein the transferer does not transfer the data transmission request when the received data transmission request is the same as a previously received data transmission request and the hop count included in the data transmission request is greater than the hop count included in the previously received data transmission request.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane 


Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462